1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
7                                     AT SEATTLE
8     NAJIB ALI ADEN,
9                   Petitioner,                          Case No. C18-1441RSL
10           v.                                          ORDER GRANTING IN PART
                                                         PETITIONER’S MOTION FOR
11    KIRSTJEN NIELSEN, et al.,                          ATTORNEY’S FEES
12                  Defendant.
13
14          This matter comes before the Court on “Petitioner’s Motion for Attorney’s Fees
15   and Expenses Under the Equal Access to Justice Act.” Dkt. # 28. Having reviewed the
16   memoranda, declarations, and exhibits submitted by the parties, the Court finds as
17   follows:
18          1) On June 20, 2019, the Court found that the Department of Homeland Security
19   (“DHS”) had failed to exercise its discretion to designate a country of removal outside of
20   removal proceedings in a manner consistent with 8 U.S.C. § 1231(b) or the Due Process
21   Clause. The Court also found that petitioner was entitled to a bond hearing. The
22   government does not dispute that petitioner is the prevailing party in this matter for
23   purposes of an award of fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C.
24   § 2412(d)(1)(B).
25   ORDER GRANTING IN PART
     PETITIONER’S MOTION FOR
26   ATTORNEY’S FEES - 1
1           2) Petitioner has shown, and respondents do not dispute, that he is eligible for an
2    award of fees under the EAJA: his net worth did not exceed $2,000,000 at the time this
3    action was filed. 28 U.S.C. § 2412(d)(1)(B).
4           3) Because petitioner is an eligible, prevailing party, there is a presumption that
5    fees will be awarded in this case. See Ibrahim v. U.S. Dep’t of Homeland Sec., 912 F.3d
6    1147, 1167 (9th Cir. 2019) (quoting Comm’r INS v. Jean, 496 U.S. 154, 158, 163-64
7    (1990)). Defendants can rebut the presumption, however, by showing that the agency’s
8    underlying action and its litigation position were “substantially justified or that special
9    circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). A position is
10   substantially justified “if it has a reasonable basis in law and fact.” Thangaraja v.
11   Gonzales, 428 F.3d 870, 874 (9th Cir. 2005) (internal quotation marks and citation
12   omitted).
13          4) The government argues that its pre-litigation and litigation positions were
14   substantially justified because (a) DHS had a reasonable basis in law and fact for
15   designating Somalia as the country of removal when Kenya refused to accept petitioner;
16   (b) a reasonable person could find that DHS provided petitioner with adequate notice that
17   he was to be deported to Somalia; and (c) a reasonable person could find that, by agreeing
18   to stay petitioner’s removal to allow him to seek to reopen his removal proceedings, DHS
19   provided petitioner with an adequate opportunity to have his asylum claim heard. The
20   first and third positions were substantially justified: the Court recognized DHS’ authority
21   to designate a country of removal outside post-removal order and acknowledges that the
22   procedures for reopening removal proceedings to hear an asylum claim in that context
23   were not clear at the time.
24          The government’s ability to identify discrete issues on which its position may have
25   ORDER GRANTING IN PART
     PETITIONER’S MOTION FOR
26   ATTORNEY’S FEES - 2
1    been substantially justified does not cure or avoid the unreasonable agency action that
2    instigated this litigation, however.1 The government was constitutionally obligated to give
3    petitioner notice of the country to which he was being deported using procedures
4    sufficient under the circumstances to give him a reasonable opportunity to raise and
5    pursue his asylum claim. Mathews v. Eldridge, 424 U.S. 319, 348-49 (1976); Kossov v.
6    INS, 132 F.3d 405, 408 (7th Cir. 1998) (Immigration Judge’s failure to inform
7    noncitizens, who were pro se, that they had the right to seek asylum was a “fundamental
8    failure of due process”). The government’s reliance on the deportation officer’s statement
9    of intent to seek travel documents from Somalia is, given petitioner’s capabilities and
10   circumstances in this case, insufficient. It is undisputed that petitioner objected to removal
11   to Somalia and refused to cooperate with that effort. He was told, however, that he should
12   wait and see if the travel documents were forthcoming before attempting to challenge the
13   newly-designated country of deportation. Once the travel documents were issued, the
14   government did virtually everything in its power to deport petitioner before he could
15   claim asylum, much less be heard by a fair and impartial decisionmaker. The agency, with
16   travel documents to Somalia in hand, tricked petitioner into coming to the agency’s
17   office, detained him without notice, transported him to a staging facility in Louisiana, and
18   refused to tell him what they were planning to do with him. That plaintiff ultimately
19   figured out that he was being removed to Somalia and took steps to stop the unlawful
20   deportation does not mean that the government provided the process that was due.
21          This due process violation is at the crux of this lawsuit. Petitioner specifically
22
23          1
             See Ibrahim, 912 F.3d at 1171 (“That some of the arguments made along the way
     by the government attorneys passed the straight face test until they were reversed on
24
     appeal does not persuade us that the government’s position was substantially justified.”).
25   ORDER GRANTING IN PART
     PETITIONER’S MOTION FOR
26   ATTORNEY’S FEES - 3
1    alleged that the last minute notice that he was being removed to Somalia deprived him of
2    a meaningful opportunity to apply for relief and prevented the government from making
3    findings that are necessary under the governing statute. Those claims were adjudicated in
4    petitioner’s favor. Respondents’ subsequent willingness to allow petitioner time in which
5    to seek to reopen the removal proceedings and request asylum does not cure the original
6    unlawful action. The agency’s position was not substantially justified, and petitioner
7    prevailed on his due process claim: an award of EAJA fees is therefore appropriate.
8           5) Petitioner seeks an award of $51,310 in fees and expenses based upon an hourly
9    rate of $450 per hour for 109.2 hours of work and an additional $2,170 in expenses for
10   the time spent by declarants Robert H. Gibbs and Devin T. Theriot-Orr in supporting the
11   fee request. The Court is authorized to award fees above the statutory rate of $125 per
12   hour, adjusted for inflation, when “a special factor, such as the limited availability of
13   qualified attorneys for the proceedings involved, justifies a higher fee.” 28 U.S.C.
14   § 2412(d)(2)(A)(ii).
15          6) Petitioner has demonstrated, and respondents do not dispute, that his counsel
16   has “distinctive knowledge” and “specialized skill” regarding both immigration law and
17   litigation. Nadarajah v. Holder, 569 F.3d 906, 912 (9th Cir. 2009). Respondents argue,
18   however, that counsel’s skills were not necessary in this litigation because it was a
19   relatively simple matter involving “a single petitioner seeking relief that the government
20   had already agreed to give him - a stay of removal and an opportunity to present an
21   asylum or other withholding claim before an Immigration Judge before being removed to
22   Somalia.” Dkt. # 30 at 7-8. Respondents offer no evidence or authority in support of this
23   contention, and the Court cannot agree with their characterization of the case. Counsel
24   had to, and did, convince the Court that the government’s change in position did not moot
25   ORDER GRANTING IN PART
     PETITIONER’S MOTION FOR
26   ATTORNEY’S FEES - 4
1    the earlier due process violation or otherwise provide the notice and opportunity to be
2    heard that was his due. Two immigration specialists describe this case as falling at the
3    intersection of an intricate statutory scheme and the Due Process Clause, with few
4    practitioners skilled enough to handle the issues, much less handle them on an emergency,
5    expedited basis. Dkt. # 28-3 at ¶¶ 12-17; Dkt. # 28-4 at 1-2. Counsel and the two
6    immigration specialists urge that the specialized knowledge and skill necessary for this
7    case was not available elsewhere at the statutory rate, even when adjusted for inflation.
8    The Court finds that counsel is entitled to a fee above the statutory rate and that $450 per
9    hour is reasonable in this context.
10          8) The Court also finds that, as a general matter, the number of hours spent on this
11   litigation was imminently reasonable. Counsel spent a mere eleven hours researching,
12   drafting, and filing the habeas petition and request for a restraining order. His response to
13   the motion to dismiss, research into discovery options, review and response to the Report
14   and Recommendation, and preparation of the fee petition were conducted in far less time
15   than the Court would have expected to see based on its review of time records over the
16   past two decades. Case management activities and client communications were likewise
17   efficient and appropriate. All hours associated with those activities are recoverable at the
18   rate of $450 per hour. Fees will not, however, be awarded for the stage of the litigation
19   wherein petitioner sought to enforce the Court’s prior order directing respondents to
20   provide a bond hearing. That phase of the litigation was unsuccessful and is entirely
21   separate - substantively and procedurally - from petitioner’s successful efforts to obtain
22   habeas relief.
23          9) Petitioner has shown, and respondents do not dispute, that the expenses incurred
24   to support his fee petition are reasonable.
25   ORDER GRANTING IN PART
     PETITIONER’S MOTION FOR
26   ATTORNEY’S FEES - 5
1          For all of the foregoing reasons, petitioner’s motion for attorney’s fees and
2    expenses (Dkt. # 28) is GRANTED in part. The Court awards $36,720 in reasonable
3    attorney’s fees and $2,170 in reasonable expenses under the EAJA.
4
5          Dated this 6th day of December, 2019.
6
7                                             A
8                                             Robert S. Lasnik
                                              United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25   ORDER GRANTING IN PART
     PETITIONER’S MOTION FOR
26   ATTORNEY’S FEES - 6
